 


110 HR 2668 IH: To amend the Elementary and Secondary Education Act of 1965 to reduce class size through the use of fully qualified teachers, and for other purposes.
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2668 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2007 
Mr. Wu introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to reduce class size through the use of fully qualified teachers, and for other purposes. 
 
 
1.Class size reductionTitle V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7201 et seq.) is amended by adding at the end the following: 
 
EClass Size Reduction 
5701.Grant program 
(a)PurposeThe purposes of this section are— 
(1)to reduce class size through the use of fully qualified teachers; 
(2)to assist States and local educational agencies in recruiting, hiring, and training 100,000 teachers in order to reduce class sizes nationally, in grades 1 through 3, to an average of 18 students per regular classroom; and 
(3)to improve teaching in those grades so that all students can learn to read independently and well by the end of the 3d grade. 
(b)Allotment to States 
(1)ReservationFrom the amount made available to carry out this part for a fiscal year, the Secretary shall reserve not more than 1 percent for the Secretary of the Interior (on behalf of the Bureau of Indian Affairs) and the outlying areas for activities carried out in accordance with this section. 
(2)State allotments 
(A)Hold harmless 
(i)In generalSubject to subparagraph (B) and clause (ii), from the amount made available to carry out this part for a fiscal year and not reserved under paragraph (1), the Secretary shall allot to each State an amount equal to the amount that such State received for the preceding fiscal year under this section. 
(ii)Ratable reductionIf the amount made available to carry out this part for a fiscal year and not reserved under paragraph (1) is insufficient to pay the full amounts that all States are eligible to receive under clause (i) for such fiscal year, the Secretary shall ratably reduce such amounts for such fiscal year. 
(B)Allotment of additional funds 
(i)In generalSubject to clause (ii), for any fiscal year for which the amount made available to carry out this part and not reserved under paragraph (1) exceeds the amount made available to the States for the preceding year under the authorities described in subparagraph (A)(i), the Secretary shall allot to each of those States the percentage of the excess amount that is the greater of— 
(I)the percentage the State received for the preceding fiscal year of the total amount made available to the States under section 1122; or 
(II)the percentage so received of the total amount made available to the States under section 2111(b). 
(ii)Ratable reductionsIf the excess amount for a fiscal year is insufficient to pay the full amounts that all States are eligible to receive under clause (i) for such fiscal year, the Secretary shall ratably reduce such amounts for such fiscal year. 
(c)Allocation to Local Educational Agencies 
(1)AllocationEach State that receives funds under this section shall allocate 100 percent of those funds to local educational agencies, of which— 
(A)80 percent shall be allocated to those local educational agencies in proportion to the number of children, age 5 through 17, from families with incomes below the poverty line (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved, who reside in the school district served by that local educational agency for the most recent fiscal year for which satisfactory data are available, compared to the number of those children who reside in the school districts served by all the local educational agencies in the State for that fiscal year; and 
(B)20 percent shall be allocated to those local educational agencies in accordance with the relative enrollments of children, age 5 through 17, in public and private nonprofit elementary schools and secondary schools within the areas served by those agencies. 
(2)ExceptionNotwithstanding paragraph (1) and subsection (d)(2)(B), if the award to a local educational agency under this section is less than the starting salary for a new fully qualified teacher for a school served by that agency, that agency may use funds made available under this section to— 
(A)help pay the salary of a full- or part-time fully qualified teacher hired to reduce class size, which may be done in combination with the expenditure of other Federal, State, or local funds; or 
(B)pay for activities described in subsection (d)(2)(A)(iii) that may be related to teaching in smaller classes. 
(d)Use of Funds 
(1)Mandatory usesEach local educational agency that receives funds under this section shall use those funds to carry out effective approaches to reducing class size through use of fully qualified teachers to improve educational achievement for both regular and special needs children, with particular consideration given to reducing class size in the early elementary grades for which some research has shown class size reduction is most effective. 
(2)Permissible uses 
(A)In generalEach such local educational agency may use funds made available under this section for— 
(i)recruiting (including through the use of signing bonuses, and other financial incentives), hiring, and training fully qualified regular and special education teachers (which may include hiring special education teachers to team-teach with regular teachers in classrooms that contain both children with disabilities and non-disabled children) and teachers of special needs children; 
(ii)testing new teachers for academic content knowledge, and to meet State certification or licensing requirements that are consistent with title II of the Higher Education Act of 1965; and 
(iii)providing professional development (which may include such activities as promoting retention and mentoring) for teachers, including special education teachers and teachers of special needs children, in order to meet the goal of ensuring that all teachers have the general knowledge, teaching skills, and subject matter knowledge necessary to teach effectively in the content areas in which the teachers teach, consistent with title II of the Higher Education Act of 1965. 
(B)Limitation on testing and professional development 
(i)In generalExcept as provided in clause (ii), a local educational agency may use not more than a total of 25 percent of the funds received by the agency under this section for activities described in clauses (ii) and (iii) of subparagraph (A). 
(ii)Special ruleA local educational agency may use more than 25 percent of the funds the agency receives under this section for activities described in subparagraph (A)(iii) for the purpose of helping teachers who are not yet fully qualified in attaining full qualification if 10 percent or more of the elementary school classes in a school are taught by individuals who are not fully qualified teachers or the State educational agency has waived State certification or licensing requirements for 10 percent or more of such teachers. 
(C)Use of funds by agencies that have reduced class sizeNotwithstanding subparagraph (B), a local educational agency that has already reduced class size in the early elementary grades to 18 or fewer children (or has already reduced class size to a State or local class size reduction goal that was in effect on November 28, 1999 if that goal is 20 or fewer children) may use funds received under this section— 
(i)to make further class size reductions in kindergarten through third grade; 
(ii)to reduce class size in other grades; or 
(iii)to carry out activities to improve teacher quality, including professional development. 
(3)Supplement, not supplantEach such agency shall use funds made available under this section only to supplement, and not to supplant, State and local funds that, in the absence of funds made available under this section, would otherwise be expended for activities described in this section. 
(4)Limitation on use for salaries and benefits 
(A)In generalExcept as provided in subparagraph (B), no funds made available under this section may be used to increase the salaries of, or provide benefits (other than participation in professional development and enrichment programs) to, teachers who are not hired under this section. 
(B)ExceptionFunds made available under this section may be used to pay the salaries of teachers hired under section 306 of the Department of Education Appropriations Act, 2001. 
(e)Reports 
(1)State activitiesEach State receiving funds under this section shall prepare and submit to the Secretary a biennial report on activities carried out in the State under this section that provides the information described in section 5122(a)(2) with respect to the activities. 
(2)Progress concerning class size and qualified teachersEach State and local educational agency receiving funds under this section shall annually report to parents and the public, in numeric form as compared to the previous year, on— 
(A)the agency’s progress in reducing class size, and increasing the percentage of classes in core academic areas taught by fully qualified teachers; and 
(B)the impact that hiring additional fully qualified teachers and reducing class size, has had, if any, on increasing student academic achievement. 
(3)NoticeEach local educational agency that receives funds under this section shall provide to each individual parent of a child who attends a school in such local educational agency timely, written notice if the child has been assigned or has been taught for 2 or more consecutive weeks by a substitute teacher, as defined by such local educational agency, or a teacher who is not fully qualified. 
(f)Private SchoolsIf a local educational agency uses funds made available under this section for professional development activities, the agency shall ensure the equitable participation of private nonprofit elementary schools and secondary schools in such activities in accordance with section 5142. Section 5142 shall not apply to other activities carried out under this section. 
(g)Administrative ExpensesA local educational agency that receives funds under this section may use not more than 3 percent of such funds for local administrative costs. 
(h)Request for FundsEach local educational agency that desires to receive funds under this section shall include in the application required under section 6303 a description of the agency’s program to reduce class size by hiring additional fully qualified teachers. 
(i)Certification, Licensing, and CompetencyNo funds made available under this section may be used to pay the salary of any teacher unless such teachers is fully qualified. 
(j)DefinitionsAs used in this section— 
(1)the term certified includes certification through State or local alternative routes; and 
(2)the term fully qualified— 
(A)when used with respect to an elementary or secondary school teacher, means that the teacher has obtained certification or passed the State licensing exam and holds a license; and 
(B)when used with respect to— 
(i)an elementary school teacher, means that the teacher holds a bachelor’s degree and demonstrates general knowledge, teaching skill, and subject matter knowledge required to teach at the elementary school level in the core academic subjects; or 
(ii)a middle or secondary school teacher, means that the teacher holds a bachelor’s degree and demonstrates a high level of competency in all subject areas in which he or she teaches through— 
(I)a high level of performance on a rigorous academic subject area test; or 
(II)completion of an academic major in each of the subject areas in which he or she provides instruction. 
5702.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $2,000,000,000 for fiscal year 2008 and such sums as may be necessary for fiscal years 2009 through 2012.. 
 
